     Case 1:20-cv-00523-NONE-SAB Document 14-39 Filed 04/27/20 Page 1 of 3

 1     MAYER BROWN LLP
       CARMINE R. ZARLENGA (pro hac vice)
 2     czarlenga@mayerbrown.com
 3     1999 K Street, N.W.
       Washington, DC 20006-1101
 4     Telephone: (202) 263-3000
       Facsimile: (202) 263-3300
 5
       DALE GIALI (SBN 150382)
 6     dgiali@mayerbrown.com
 7     KERI E. BORDERS (SBN 194015)
       kborders@mayerbrown.com
 8     350 South Grand Avenue, 25th Floor
       Los Angeles, CA 90071-1503
 9     Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
10

11     Attorneys for Plaintiff 3M Company

12
                                     UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15     3M COMPANY,                                   Case No. 1:20-cv-00523-NONE-SAB

16                      Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                     TEMPORARY RESTRAINING ORDER
17            vs.                                    AND TO SHOW CAUSE FOR
                                                     PRELIMINARY INJUNCTION
18     RX2LIVE, LLC and RX2LIVE, INC.,               AGAINST RX2LIVE, LLC AND
19                                                   RX2LIVE, INC.
                        Defendants.
20

21                                                   Action Filed: April 10, 2020
                                                     Amended Complaint Filed: April 19, 2020
22                                                   Jury Trial Demanded
23

24

25

26

27

28


                                                                             [PROPOSED] ORDER,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-39 Filed 04/27/20 Page 2 of 3

 1             WHEREAS, the Court, having considered Plaintiff 3M Company’s (“3M”) Motion for a
 2     Temporary Restraining Order and Preliminary Injunction and Memorandum of Points and
 3     Authorities in support thereof (the “Motion”) against Defendants RX2Live, LLC and RX2Live,
 4     Inc. (“Defendants”), together with the supporting Declarations of Dale Giali, Carmine R. Zarlenga,
 5     Charles Stobbie, and David A. Crist (collectively, the “Declarations”), as well as the record and
 6     proceedings to date in the above-captioned action,
 7             IT IS HEREBY ORDERED that 3M’s Motion is GRANTED in its entirety.
 8             It is hereby further ORDERED that:
 9             1.       Defendants appear before The Honorable Dale A. Drozd, District Judge, United
10     States District Court for the Eastern District of California, on April _____, 2020, at _____ am/pm,
11     via telephone conference pursuant to General Order No. 612 issued on March 16, 2020, and show
12     cause (the “Show Cause Hearing”) as to why the Court should not enter an Order, pursuant to Fed.
13     R. Civ. P. 65(a), that:
14                   a. Preliminarily enjoins Defendants, their agents, servants, employees, officers and all
15     persons and entities in active concert and participation with them from using the “3M” trademarks
16     (the “3M Marks”) and any other word, name, symbol, device, or combination thereof that is
17     confusingly similar to the 3M Marks, for, on, and/or in connection with the manufacture,
18     distribution, advertising, promoting, offering for sale, and/or sale of any goods or services,
19     including, without limitation, Plaintiff’s 3M-brand N95 respirators, during the pendency of this
20     action, and
21                   b. Preliminarily enjoins Defendants, their agents, servants, employees, officers and all
22     persons and entities in active concert and participation with them from engaging in any false,
23     misleading, and/or deceptive conduct in connection with 3M and its products, including, without
24     limitation, representing themselves as being authorized distributors, vendors, agents,
25     representatives, retailers, and/or licensees of 3M and/or any of 3M’s products (including, without
26     limitation, 3M-brand N95 respirators); falsely representing to have an association or affiliation
27     with, sponsorship by, and/or connection with, 3M and/or any of 3M’s products; falsely representing
28     that 3M has increased the price(s) of its 3M-brand N95 respirators; and offering to sell any of 3M’s

                                                         -1-
                                                                                        [PROPOSED] ORDER,
                                                                          CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-39 Filed 04/27/20 Page 3 of 3

 1     products at a price and/or in a manner that would constitute a violation California Penal Code § 396
 2     and/or California Business and Professions Code §§ 17200 et seq., during the pendency of this
 3     action.
 4               2.     Sufficient reason having been shown therefor, from the date of this Order, through
 5     and including the date of the Show Cause Hearing, Defendants, their agents, servants, employees,
 6     officers and all persons and entities in active concert and participation with them, are hereby
 7     temporarily restrained, pursuant to Fed. R. Civ. P. 65(b), from engaging in any of the acts and/or
 8     conduct described in Paragraphs 1(a) and 1(b) of this Order.
 9               3.     Pursuant to this Court’s equitable powers and discretion, 3M need not post a bond.
10               4.     3M and/or its authorized representative(s) must serve a copy of this Order, together
11     with the Motion and Declarations in support thereof, on Defendants’ CEO Brian Hazelgren at 3126
12     East Gary Street Mesa, AZ 85213, no later than ____ days before the date set for Show Cause
13     Hearing, and proof of service shall be filed no later than ____ days before the Hearing. The
14     foregoing shall constitute proper service and notice of this Order.
15               5.     Any response or opposition to this Order must be filed and personally served on
16     Plaintiff’s counsel no later than ____ days before the Show Cause Hearing, and proof of service
17     shall be filed no later than ____ days before the Hearing.
18               6.     On two days’ notice to the party who obtained the Order without notice—or on
19     shorter notice set by the Court—the adverse party may appear and move to dissolve or modify the
20     Order.
21               This Court shall retain jurisdiction to hear and determine all matters arising out of, relating
22     to, and/or otherwise concerning the interpretation and/or enforcement of this Order.
23     SO ORDERED this ______ day of April, 2020.
24

25
                                                                       ____________________________
26                                                                     The Honorable Dale A. Drozd
27                                                                     United States District Judge

28

                                                          -2-
                                                                                          [PROPOSED] ORDER,
                                                                            CASE NO. 1:20-CV-00523-NONE-SAB
